IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00239-CR
No.
10-03-00240-CR
No.
10-03-00241-CR
No.
10-03-00242-CR
 
Jacob Demond Elia,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 363rd District Court
Dallas County, Texas
Trial Court Nos. F02-51314-W, F02-51315-W,
F02-51316-W
and F02-72474-W
 

MEMORANDUM 
Opinion

 




      This
is an appeal of convictions for aggravated assault.  We will affirm.
      Appellant
contends that the trial court erred in not empanelling a jury to try the issue
of Appellant’s competency.  Appellant
points to evidence that near the time of the offense he had shot a couch in the
belief that someone was behind it, and that he had sent letters to the judge
“containing bizarre thoughts and ideations.” 
He also points to his attorney’s assertion, unsupported by evidence, of
his “inability to communicate” with the attorney.  The trial court interrogated Appellant
concerning his understanding of the parties to and process of trial.  The trial court did not abuse its discretion
in determining that the evidence did not raise a bona fide doubt as to whether
Appellant had the sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding or a rational and factual
understanding of the proceedings against him. 
See Act of May 26,
 1999, 76th Leg., R.S.,
ch. 561, § 1, sec. 1A(a), 1999 Tex. Gen. Laws 3092, 3092 (repealed 2003)
(current version at Tex. Code Crim.
Proc. Ann. art. 46B.003 (Vernon Supp. 2004)); Act of May 29,
 1975, 64th Leg., R.S.,
ch. 415, § 1, sec. 2(a), 1975 Tex. Gen. Laws 1095, 1095-96 (repealed 2003)
(current version at Tex. Code Crim.
Proc. Ann. art. 46B.004(a)-(c) (Vernon Supp. 2004); McDaniel v. State, 98 S.W.3d 704, 710-11 (Tex. Crim. App. 2003).  We overrule Appellant’s issue.
      We affirm the judgment.
TOM
GRAY
Chief Justice
Before
Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Opinion
delivered and filed September 29, 2004
Affirmed
Do
not publish
[CRPM]